DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Patent Board Decision dated 02/25/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In light of the Patent Board Decision, the respective 103 rejections of claims 1 and 3-7 are withdrawn.
After conducting an updated search, Mihelic (US2013/0080817A1) has been. 
Mihelic discloses determining a forward rate by determining the difference (e.g., a first skew) between times of receiving a first and receiving a second packet from the master radio frequency unit 202 by the slave radio frequency unit 204, determining a difference (e.g., a second skew) between times of transmitting the first and second packet by the master radio frequency unit 202, and comparing the two differences (e.g., creating a ratio based on the first and second skew).

Tamai (JP20040187959 provided in IDS dated 10/07/2020) discloses each of respective ECUs monitoring a synchronizing state between the respective control means 11, 12 and a global dock pulse by a bus guardian, and controlling to stop a transmission of the ECU in a poor synchronizing state of the dock is performed, wherein the ECU connected with one control means is the ECU having the same system among the respective ECUs.

Closest prior arts reviewed and of record, Mihelic, Kang and Tamai, alone or in combination, fail to anticipate and/or render obvious the claimed invention as a whole recited in claim 1 and similarly stated in claims 8 and 15 and 22, as filed on 12/20/2018. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREZOO SHERKAT/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/